Citation Nr: 0802242	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  01-09 558	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
perfected an appeal of that rating determination to the 
Board.  In a February 2004 decision, the Board denied the 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2006, the Court issued a memorandum decision, 
vacated the Board's decision, and remanded the matter to the 
Board for further proceedings consistent with its decision.  

On January 15, 2008, the Board mailed to the veteran and his 
representative a copy of a Remand the Board prepared for 
purposes of conducting additional development in the 
veteran's case pursuant to the Court's November 2006 
memorandum decision.  Shortly thereafter, the Board received 
notice that the veteran had died.  Although a copy of the 
Remand was mailed to the veteran and his representative, the 
claims file remained located at the Board.  As jurisdiction 
had not yet been transferred to the RO, the Board retains 
jurisdiction over the case. 


FINDING OF FACT

On January 16, 2008, the Board received a copy of a death 
certificate from the Boston RO, which indicated that the 
veteran died in December 2007. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


